DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 19 March 2021 has been entered. Applicant’s amendments to the Specification, Drawings, and Claims have overcome each and every objection and 112(b) rejection previously set forth in the Non-Final Office Action mailed 20 November 2020. 
Claim 2 has been cancelled.
Claims 1 and 3-11 are currently pending and considered below.

Priority
This application is a 371 filing of international application PCT/CA2017/000193, filed on 18 August 2017.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The first lower loop having attachment means (claim 1 lines 33-34 and claim 5), specifically the rear portion of the first lower loop having attachment means (claim 1 lines 27-28, see 35 U.S.C. 112(a) rejection below)
The second lower loop having attachment means (claim 1 lines 33-34 and claim 5), specifically the rear portion of the second lower loop having attachment means (claim 1 lines 29-30, see 35 U.S.C. 112(a) rejection below)
At least one front connector having a first end and a second end, wherein the first end of the at least one front connector adjoins the front portion of the first upper loop and the second end of the at least one front connector adjoins the front portion of the second upper loop (claim 3, see 35 U.S.C. 112(a) and 35 U.S.C. 112(b) rejections below) 
Note - the figures illustrate two front connectors 32, where a first of the two front connectors has a first end connected to the front portion of the first upper loop and a second end connected to the transverse belt component, and a second of the two front connectors has a first end connected to the front portion of the second upper loop and a second end connected to the transverse belt component. The figures fail to illustrate at least one front connector having a first end adjoining the front portion of the first upper loop and a second end adjoining the front portion of the second upper loop.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must 

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the specification does not provide proper antecedent basis for the claimed subject matter of a first lower loop having attachment means or a second lower loop having attachment means as recited in claim 1. Please see drawing objections above and 35 U.S.C. 112(a) rejection below.

Claim Objections
Claims 1 and 9-10 are objected to because of the following informalities:  
Claim 1, line 6, “the first upper loop and the second upper loop comprised of a” should read --wherein the first upper loop and the second upper loop are comprised of a--
Claim 1, line 17, “upper loop is adjacent” should read --upper loop is configured to be adjacent--
Claim 1, line 18, “upper loop is laterally” should read --upper loop is configured to be laterally--
Claim 9, line 3, “the perimeter” should read --a perimeter--
Claim 10, line 3, “the perimeter” should read --a perimeter--
Appropriate correction is required.

Claim 11 is objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim should refer to other claims in the alternative only.  See MPEP § 608.01(n).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 
The limitation of “attachment means” of the first upper loop, second upper loop, and transverse belt component of claim 1 have been interpreted to cover the corresponding structure of “a single metal ring (such as a D ring or a circular ring)” as defined in the fourth full paragraph of page 4 of the specification.
The limitation of “means of an adjustable connector” in claim 1 has not been interpreted under 35 U.S.C. 112(f), as the term “means” has been sufficiently modified by the structural limitation of “an adjustable connecter,” and therefore the limitation does not meet the three-prong test.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1 and 3-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites the limitations “a first lower loop having a front portion and a rear portion, the rear portion having attachment means” in lines 27-28 and “a second lower loop having a front portion and a rear portion, the rear portion having attachment means” in lines 29-30. While originally filed claims 1 and 5 provide broad support for the first lower loop and the second lower loop having attachment means, these claims were previously rejected under 35 U.S.C. 112(b) for failing to provide proper antecedent basis for the recited attachment means of the first and second lower loops. However, the application as originally filed does not provide support for the rear portion of each of the first lower loop and the second lower loop having attachment means, and the figures fail to illustrate any form of attachment means associated with the first and second lower loops (see drawing objections above). Additionally, the limitation of “attachment means” of the first and second lower loops invokes 35 U.S.C. 112(f), but the specification as originally filed fails to define what structure constitutes the claimed attachment means of the first and second lower loops (see 35 U.S.C. 112(b) rejection below). As the specification as originally filed does not provide support for the claimed attachment means of the first and second lower loops, the subsequent limitation of “at least one resilient cord, the at least one resilient cord having at least one connector adapted to engage with the attachment means of at least one of the first upper loop, the second upper loop, the first lower loop, and the second lower loop” in lines 32-35 of claim 1 similarly represents new matter. [The Examiner notes that the application as originally filed does provide support for attachment means of the first upper loop, the second upper loop, and the transverse belt component, and therefore provides support for the at least one resilient cord having at least one connector adapted to engage with the attachment means of at least one of the first upper loop, the second upper loop, and the transverse belt component, as illustrated in Figs. 4-7.]
Claim 3 recites the limitation “at least one front connector having a first end and a second end, wherein the first end of the at least one front connector adjoins the front portion of the first upper loop and the second end of the at least one front connector adjoins the front portion of the second upper loop.” However, the application as originally filed discloses and illustrates two front connectors (32), a first end of one of the two front connectors attached to the front portion of the first upper loop, a first end of a second of the two front connectors attached to the front portion of the second upper loop, and a second end of each of the two front connectors attached to the transverse belt component. Therefore, the limitation of claim 3 represents new matter. See drawing objection above as well as 35 U.S.C. 112(b) rejection below.
Claim 5 recites the limitation “the attachment means of … the first lower loop and the second lower loop are each an integrally and pivotably mounted D ring” in lines 1-3 and is rejected for the same reasons as recited above with respect to claim 1. [The Examiner notes that the application as originally filed does provide support for attachment means of the first upper loop, the second upper loop, and the transverse belt component each being an integrally and pivotably mounted D ring, as illustrated in Fig. 4 and disclosed in the fourth full paragraph on page 4, and the first and third full paragraphs of page 10 of the specification.]


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim limitation “attachment means” of the first lower loop and the second lower loop (claim 1 lines 27-30 and 33-35) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth The specification and drawings as originally filed do not define or illustrate attachment means for the first lower loop and the second lower loop, and it is unclear if the attachment means of the first lower loop and the second lower loop is equivalent to the attachment means as defined for the first upper loop, the second upper loop, and the transverse belt component. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.


Claims 1 and 3-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the second end of the at least one front connector” in line 24. There is insufficient antecedent basis for this limitation in the claim, as no at least one front connector has been previously claimed.
Claim 3 recites the limitation “at least one front connector” in line 2. It is unclear if the recited at least one front connector is equivalent to the previously recited “the at least one front connector” of line 24 of claim 1, or if there are two separate at least one front connectors. Additionally, claim 3 recites “at least one front connector having a first end and a second end” in line 2 and later states “the second end of the at least one front connector adjoins the front portion of the second upper loop” in lines 4-5, while lines 23-24 of claim 1 states “the transverse belt component adjoining the second end of the at least one front connector,” rendering the claims unclear as to what structure the at least one front connector attaches to.
Claim 9 recites the limitation “the rear portions of each of the first upper loop and the second upper loop have an adjustable connector” in lines 1-2. However, claim 1 recites “a first 
Claim 11, being dependent on claim 9 only, see claim objection above for improper multiple dependency, recites the limitation “the adjustable connector of the first upper loop, the second upper loop” in lines 1-2. It is unclear if the adjustable connectors as recited in claim 11 for the first upper loop and the second upper loop are equivalent to the previously recited first and second adjustable connectors of claim 1, or the adjustable connectors as previously recited in claim 9. See rejection above to claim 9.
Claim 11, being dependent on claim 9 only, see claim objection above for improper multiple dependency, lacks antecedent basis for the claim limitations of “the adjustable connector of … the first lower loop and the second lower loop,” as claim 9 does not recite these limitations.
Claim 11, being dependent on claim 10 only, see claim objection above for improper multiple dependency, is rejected as being indefinite as it is unclear whether the recited “the adjustable connector of the first upper loop, the second upper loop” are equivalent to the previously claimed “a first adjustable connector” and “a second adjustable connector” as recited in claim 1.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claim 1 is rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  Claim 1 recites the limitation “the first elongate strap element overlapping the second elongate strap element in front of a wearer of the resistance training harness” in lines 13-14, which is directed to a human organism as “a wearer of the resistance training harness.” To overcome this rejection, the Examiner suggests amending the claim language similar to --the first elongate strap element overlapping the second elongate strap element, wherein the overlapping is configured to be located in front of a wearer of the resistance training harness--.

Response to Arguments
Applicant’s arguments, filed 19 March 2021, with respect to the rejection of claims 1 and 3-11 under 35 U.S.C. 103, and in view of the corresponding amendments, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, in view of the amendments to the claims, new grounds of rejection under 35 U.S.C. 112(a) and 35 U.S.C. 112(b) have been provided above. 

Examiner Comment


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 for additional pertinent prior art.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN VERMILLERA whose telephone number is (571)272-1042.  The examiner can normally be reached on 8AM-4PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KATHLEEN VERMILLERA/Examiner, Art Unit 3784                                                                                                                                                                                                        

/Megan Anderson/Primary Examiner, Art Unit 3784